Title: To Thomas Jefferson from Daniel L. Hylton, 12 February 1792
From: Hylton, Daniel L.
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Virga. Feby. 12th. 1792
          
          Your letter of 5th. inst. came to hand last night and wish in future never to consider any little service I can render you here a trouble to me, be assured it ever gives me pleasure whenever an opportunity offers to aid and assist those whom I profess a friendship for. In consequence of yr. letter I made application to the French boy Joseph, who I found had set up his trade in this place. I communicated your letter to him who appeard perfectly willing to serve you at 6 dollars per month altho he informd me he was making 15. After expostulating with him, the wages he wd. receive from you with his cloathing, he wd. find it more to his interest in accepting your offer then the wages he got here after deducting his cloathing and board. He wishes to go round to his customers and make a collection of what money he has due before he leaves this which expect may be done in two or three days, when I will furnish him with money for his stage hire and other little expences. Mrs. Hylton joins me in every wish for the happiness and welfare of you & yours am Dr. Sir Your Fd. & St.,
          
            Danl. L. Hylton
          
          
            P.S. In my former letter I advisd you the rect. of yrs. inclosing a bank note which I delivd. to Mr. Randolph who was here at that time. Tell Mr. J. W. Eppes they were well at Eppington yesterday. Mrs. H. Unites with me in every happiness to him.—I take the liberty of troubling you with the inclos’d and beg the favour of you, to send it by a safe conveyance.
          
        